DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/30/2020, 11/11/2020 & 02/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claim 5 is unclear.  It appears based on Fig. 8 and its supporting paragraphs, that the maximum yaw or pitch angle is based on the gimbaled imaging device in relation to the mobile 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20110304688) in view of Saika et al. (herein after will be referred to as Saika) (US 20160352992).


obtaining one or more imaging parameters of the [See Ge [0018-0019] Capturing images based on orientation of the camera.]
constructing a panorama image using an imaging scheme that is devised based on the one or more imaging parameters.  [See Ge [0020] Stitching the photos into a panoramic photo with reference to the rotation direction of the camera.]
Ge does not explicitly disclose
obtaining a plurality of images that are captured using a gimbaled imaging device;  
However, Saika does disclose
obtaining a plurality of images that are captured using a gimbaled imaging device;  [See Saika [Fig. 1] Electronic gimbal with camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ge to add the teachings of Saika, in order to prevent the camera FOV by being obstructed by the mount platform of the UAV [See Saika [0034]].

Regarding claim 2, Ge (modified by Saika) disclose the method of claim 1.  Furthermore, Ge discloses
wherein devising the imaging scheme comprises devising the imaging scheme based on a field-of-view (FOV) of the gimbaled imaging device.  [See Ge [0016] The camera FOV is taken into consideration when capturing consecutive photos.]
 
Regarding claim 3, Ge (modified by Saika) disclose the method of claim 2.  Furthermore, Ge discloses
wherein devising the imaging scheme comprises devising the imaging scheme based on at least one of a horizontal angle of the FOV or a vertical angle of the FOV.  [See Ge [0016] The camera FOV (i.e. horizontal, 40 to 50 degrees) is taken into consideration when capturing consecutive photos.]

Regarding claim 4, Ge (modified by Saika) disclose the method of claim 1.  Furthermore, Ge does not explicitly disclose
wherein obtaining the one or more imaging parameters of the gimbaled imaging device comprises collecting one or more parameters of a mobile platform associated with the gimbaled imaging device.  
However, Saika does disclose
wherein obtaining the one or more imaging parameters of the gimbaled imaging device comprises collecting one or more parameters of a mobile platform associated with the gimbaled imaging device.  [See Saika [0034] Maximum values for the yaw of the camera relative to the mount platform….Similar maximum values are defined for pitch and roll.] 
Applying the same motivation as applied in claim 1.


wherein devising the imaging scheme comprises devising the imaging scheme based on a maximum yaw angle or a maximum pitch angle of the mobile platform.  
However, Saika does disclose
wherein devising the imaging scheme comprises devising the imaging scheme based on a maximum yaw angle or a maximum pitch angle of the mobile platform.  [See Saika [0034] Maximum values for the yaw of the camera relative to the mount platform….Similar maximum values are defined for pitch and roll.]
Applying the same motivation as applied in claim 1. 

Regarding claim 6, Ge (modified by Saika) disclose the method of claim 5.  Furthermore, Ge does not explicitly disclose
wherein the mobile platform is an unmanned aerial vehicle (UAV) or a handheld device.  
However, Saika does disclose
wherein the mobile platform is an unmanned aerial vehicle (UAV) or a handheld device.  [See Saika [Fig. 2] UAV/drone.]
 Applying the same motivation as applied in claim 1. 



Regarding claim 20, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 20.

Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20110304688) in view of Saika (US 20160352992) and in further view of Marti et al. (herein after will be referred to as Marti) (US 20100134641).

Regarding claim 7, Ge (modified by Saika) disclose the method of claim 1.  Furthermore, Ge does not explicitly disclose
wherein devising the imaging scheme comprises determining a number of images for constructing the panorama image.  
However, Marti does disclose
wherein devising the imaging scheme comprises determining a number of images for constructing the panorama image.  [See Marti [0048] Equations for c (number of columns) and r (number of rows) relating to the sub-images in an overall image are calculated using maximum horizontal/vertical FOV respectively.  Additionally, see Fig. 10, Step 1006.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ge (modified by Saika) to add the teachings of Marti, in order to improve upon panoramic imaging [See Marti [0005-0006]].

wherein determining the number of images comprises determining a number of image rows, 
each image row being associated with a predetermined pitch angle.
However, Marti does disclose
wherein determining the number of images comprises determining a number of image rows, [See Marti [0048] Equation r (number of rows) relating to the sub-images in an overall image are calculated using maximum vertical FOV.  Additionally, see Fig. 10, Step 1006.]
each image row being associated with a predetermined pitch angle. [See Marti [0048] Each image row will implicitly be associated/corresponding to a pitch/up-down angle.]
 Applying the same motivation as applied in claim 7.

Regarding claim 9, Ge (modified by Saika and Marti) disclose the method of claim 8.  Furthermore, Ge does not explicitly disclose
wherein determining the number of images comprises determining a number of images in each of the image rows, 
each image being associated with a predetermined yaw angle.
However, Marti does disclose
wherein determining the number of images comprises determining a number of images in each of the image rows, [See Marti [0048] Equations for c (number of columns) and r (number of rows) relating to the sub-images in an overall image are calculated using maximum horizontal/vertical FOV respectively.  Additionally, see Fig. 10, Step 1006.]
each image being associated with a predetermined yaw angle. [See Marti [0048] Each image column will implicitly be associated/corresponding to a yaw/left-right angle.]
Applying the same motivation as applied in claim 7.

Regarding claim 10, Ge (modified by Saika and Marti) disclose the method of claim 7.  Furthermore, Ge does not explicitly disclose
wherein determining the number of images comprises deciding an overlapping area between adjacent images.  
However, Marti does disclose
wherein determining the number of images comprises deciding an overlapping area between adjacent images.  [See Marti [0048] the amount of overlap is included in the equations for determining the number of column/rows for the images.]
 Applying the same motivation as applied in claim 7.

Regarding claim 11, Ge (modified by Saika and Marti) disclose the method of claim 10.  Furthermore, Ge does not explicitly disclose
wherein deciding the overlapping area comprises determining a number of rows of images for securing a vertical overlapping area between two images that are adjacent in a longitude direction.  
However, Marti does disclose
wherein deciding the overlapping area comprises determining a number of rows of images for securing a vertical overlapping area between two images that are adjacent in a longitude direction.  [See Marti [0048] the amount of overlap is included in the equations for determining the number of column/rows for the images.]
 Applying the same motivation as applied in claim 7.

Regarding claim 12, Ge (modified by Saika and Marti) disclose the method of claim 11.  Furthermore, Ge does not explicitly disclose
wherein determining the number of rows comprises securing the vertical overlapping area with an overlapping height not less than a predetermined ratio to a height of either of the two adjacent images.  
However, Marti does disclose
wherein determining the number of rows comprises securing the vertical overlapping area with an overlapping height not less than a predetermined ratio to a height of either of the two adjacent images.  [See Marti [0032] 15% overlap between adjacent subimages.]
 Applying the same motivation as applied in claim 7.


wherein deciding the overlapping area comprises deciding a pitch angle for each of the rows of images based on maximum pitch angles in at least one of an upward direction or a downward direction relative to a horizontal direction.  
However, Saika does disclose
wherein deciding the overlapping area comprises deciding a pitch angle for each of the rows of images based on maximum pitch angles in at least one of an upward direction or a downward direction relative to a horizontal direction.  [See Saika [0034] Maximum values for the yaw of the camera relative to the mount platform (this will be in regards or comprise an upward direction)….Similar maximum values are defined for pitch and roll.]
Applying the same motivation as applied in claim 1.

Regarding claim 14, Ge (modified by Saika and Marti) disclose the method of claim 13.  Furthermore, Ge does not explicitly disclose
wherein deciding the pitch angle comprises: deciding rows in the upward direction where the pitch angle is above the horizontal direction;  or deciding rows in the downward direction where the pitch angle is below the horizontal direction. 
However, Saika does disclose
wherein deciding the pitch angle comprises: deciding rows in the upward direction where the pitch angle is above the horizontal direction;  or [See Saika [0034] Maximum values for the yaw of the camera relative to the mount platform (this will be in regards to an upward direction)….Similar maximum values are defined for pitch and roll.] deciding rows in the downward direction where the pitch angle is below the horizontal direction. 
 Applying the same motivation as applied in claim 1.

Regarding claim 14, Ge (modified by Saika and Marti) disclose the method of claim 10.  Furthermore, Ge does not explicitly disclose
wherein deciding the overlapping area comprises deciding the number of images in each image row for securing a horizontal overlapping area between two adjacent images that are adjacent in a latitude direction.
However, Marti does disclose
wherein deciding the overlapping area comprises deciding the number of images in each image row for securing a horizontal overlapping area between two adjacent images that are adjacent in a latitude direction. [See Marti [0048] the amount of overlap is included in the equations for determining the number of column/rows for the images.]
Applying the same motivation as applied in claim 7. 

Regarding claim 16, Ge (modified by Saika and Marti) disclose the method of claim 15.  Furthermore, Ge does not explicitly disclose
wherein deciding the number of images comprises securing the horizontal overlapping area with a width not less than a predetermined ratio to a width of either of the two adjacent images.  
However, Marti does disclose
wherein deciding the number of images comprises securing the horizontal overlapping area with a width not less than a predetermined ratio to a width of either of the two adjacent images.  [See Marti [0032] 15% overlap between adjacent subimages.]
Applying the same motivation as applied in claim 7. 

Regarding claim 17, Ge (modified by Saika and Marti) disclose the method of claim 16.  Furthermore, Ge does not explicitly disclose
further comprising deciding a yaw angle for each of the images in an image row based on a complete horizontal rotation and the number of images in each image row.  
However, Marti does disclose
further comprising deciding a yaw angle for each of the images in an image row based on a complete horizontal rotation and the number of images in each image row.  [See Marti [0048] Number of rows is determined by the maximum horizontal FOV.  Its obvious that each sub-image horizontal length in the image row is calculated by simple mathematical properties (i.e. max horizontal FOV divided number of images in a row).]
 Applying the same motivation as applied in claim 7. 
18 is rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20110304688) in view of Saika (US 20160352992) and in further view of Muninder et al. (herein after will be referred to as Muninder) (US 20170064148).

Regarding claim 18, Ge (modified by Saika) disclose the method of claim 1.  Furthermore, Ge does not explicitly disclose
further comprising selecting an anchor image for the panorama image, comprising choosing the anchor image to be either a top image or a bottom image of the panorama image.  
However, Muninder does disclose
further comprising selecting an anchor image for the panorama image, comprising choosing the anchor image to be either a top image or a bottom image of the panorama image.  [See Muninder [0007] Selecting an anchor frame based on the user’s viewing direction (corresponding to a subset of a 360 degree view) and located within the user’s viewing direction.  It is implicitly disclosed that a top portion or a bottom portion of the 360 degree view being presented to the user is selected as an anchor image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ge (modified by Saika) to add the teachings of Muninder, in order to modify a multi-frame image based upon anchor frames to improve upon tonal fluctuation and visible visual seams due to different tonal [See Muninder [0003]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanjoto et al. (US 20200264695) (para. 0104) – Ground and Sky images are used as anchor images for aligning/stitching other images.  However, this reference does not qualify as prior art due to its date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486